Motion by appellant to vacate order of this court, dated May 13, 1957, dismissing the appeal, granted; order vacated. Motion by appellant to dispense with printing granted. The appeal will be heard on the original papers (including the typed minutes) and on appellant’s typewritten brief. The appellant is directed to file six copies of his typewritten brief and to serve one copy on the District Attorney. Appellant’s time to perfect the appeal is enlarged to the April Term, beginning March 27, 1961; appeal ordered on the calendar for said term. Motion for assignment of counsel granted. Morris Waldhorn, Esq., 45 -South Main Street, White Plains, New York is assigned as counsel to prosecute the appeal. Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.